Citation Nr: 0915001	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a June 2002 right parotidectomy.

2.  Entitlement to service connection for left index and 
little finger disability, claimed as secondary to service-
connected left middle and ring finger amputation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

These claims come before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO, among other 
things, denied the Veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a right parotidectomy and 
his claim for service connection for left index and little 
finger disability.

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

VA is obligated to provide an examination when needed to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the Veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable. 38 
U.S.C.A. § 1151.

The Veteran filed his section 1151 claim in March 2005.  
Because this claim was filed after October 1, 1997, the 
current version of the statute, which essentially requires a 
showing of negligence or fault on the part of VA or that the 
claimed condition is due to an event not reasonably 
foreseeable, is applicable.

The evidence reflects that the Veteran underwent a right 
parotidectomy in June 2002.  Multiple subsequent VA treatment 
notes reflect that the Veteran has suffered from persistent 
symptoms of the right side of his face that have been 
attributed by physicians to the June 2002 surgery.  

The June 2002 VA discharge summary noted initial complaints 
of numbness and decreased function on the right side of the 
face.  A March 2003 VA neurology consult indicated that the 
Veteran still had unresolving right sided facial weakness and 
numbness, with occasional slurring of words and minimal 
improvement since the June 2002 surgery.  A June 2003 VA 
treatment note contains a diagnosis of right side facial 
weakness secondary to the June 2002 parotid gland surgery.  
Thus, there is evidence of persistent symptoms of a current 
disability involving the right side of the face that have 
been attributed to the June 2002 surgery.  

A VA examination is therefore warranted to determine whether 
there is additional right face disability caused by the June 
2002 VA surgery and, if so, whether it was (a) proximately 
caused by VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, (b) an event 
not reasonably foreseeable, or (c) neither a nor b.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Service connection will be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  The Veteran is 
service-connected for amputation of his left middle and ring 
fingers.  He claims that as a result of this disability, his 
index and little finger have become painful, and he has lost 
grip strength.  A March 2005 VA treatment note contains an 
assessment of left hand finger cramping, and an April 2005 VA 
treatment note indicated complaints of intermittent stiffness 
in digits 5 and 2.  Given these symptoms of a current 
disability of the index and little fingers that may be 
associated with the service-connected amputation of the 
middle and ring fingers, a VA examination is warranted to 
determine the nature and etiology of any disability of the 
left index and little fingers, to include whether any such 
disability is proximately due to, the result of, or 
aggravated by the Veteran's service-connected amputation of 
the middle and ring fingers.

Accordingly, the claims are REMANDED for the following 
action:
 
1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current disability 
involving the right side of his face.  
All indicated tests and studies should be 
conducted.

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should identify any 
disability involving the right face.  
Then should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was caused or chronically worsened as a 
result of the June 2002 parotidectomy.  
If so, the examiner should also indicate 
whether it is at least as likely as not 
that the cause of any such disability or 
increase in disability was either (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, (b) 
an event not reasonably foreseeable, or 
(c) neither (a) nor (b).  When 
considering whether any disability was 
caused by an event not reasonably 
foreseeable, the examiner should consider 
the informed consent forms signed by the 
Veteran.

The examiner must provide a rationale for 
each opinion.

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of any disability of the left 
index and little fingers.

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.

The examiner should identify any 
disability of the left index and little 
fingers.  Then the examiner should 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that any such disability was either 
caused or aggravated (made worse) by his 
service-connected left middle and ring 
finger amputation.  If so, the examiner 
should quantify the amount of the 
aggravation, if possible.

The examiner must provide a rationale for 
each opinion expressed.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

